                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


ENCOMPASS FLORIDIAN
INSURANCE COMPANY,

                        Plaintiff,

v.                                                           Case No: 6:18-cv-228-Orl-41DCI

DALE DUNN,

                        Defendant.
                                               /

                                              ORDER

       THIS CAUSE is before the Court on Defendant’s Opposed Comprehensive Motion to

Quantify Attorney’s Fees and Interest (Doc. 114). United States Magistrate Judge Daniel C. Irick

issued a Report and Recommendation (Doc. 122), in which he recommends granting Defendant’s

Motion in part and awarding Defendant a total of $51,925.00 in attorney fees along with

prejudgment interest accruing from February 7, 2019. Judge Irick recommends that the Motion be

otherwise denied.

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the Report and Recommendation. It is therefore ORDERED and ADJUDGED

as follows:

              1. The Report and Recommendation (Doc. 122) is ADOPTED and CONFIRMED

                 and is made a part of this Order.

              2. Defendant’s Opposed Comprehensive Motion to Quantify Attorney’s Fees and

                 Interest (Doc. 114) is GRANTED in part.




                                             Page 1 of 2
           3. On or before November 5, 2019, Plaintiff shall pay Defendant $51,925.00 in

              attorney fees along with prejudgment interest accruing from February 7, 2019.

           4. Defendant’s Motion is DENIED in all other respects.

       DONE and ORDERED in Orlando, Florida on October 22, 2019.




Copies furnished to:

Counsel of Record




                                         Page 2 of 2
